DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed September 3, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING VALLEY AND CIRCUIT PORTIONS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0287093 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Lee et al. teach a display device 1 comprising:  a substrate 110 comprising a display area DA and a non-display area PA; a circuit portion TFT2/170 on the non-display area PA, the circuit portion TFT2/170 comprising a first circuit portion TFT2 and a second circuit portion 170; a valley portion 120 separating the first circuit 
In regard to claim 6, Lee et al. teach the internal layer G and the external layer 129 separated from each other by the valley portion 120 (Figure 3, pages 2-4, paragraphs [0020]-[0058]).
In regard to claim 7, Lee et al. teach a first external insulating layer 119 between the second circuit portion 170 and the external layer 129 (Figure 3, pages 2-4, paragraphs [0020]-[0058]).
In regard to claim 10 Lee et al. teach a dam portion 190 around the valley portion 120 (Figure 3, pages 2-4, paragraphs [0020]-[0058]).
In regard to claim 11, Lee et al. teach the dam portion 190 comprising a plurality of dams 118/119/129, and the plurality of dams 118/119/129 extending in the second direction (Figure 3, pages 2-4, paragraphs [0020]-[0058]).

In regard to claim 13, Lee et al. teach the thin film encapsulation layer 160 comprising at least one inorganic encapsulation layer 161 and at least one organic encapsulation layer 163 (Figure 3, pages 2-4, paragraphs [0020]-[0058]).
In regard to claim 16, Lee et al. teach a display device 1 comprising: a substrate 110 comprising a display area DA and a non-display area PA; a valley portion 120 around the display area DA in the non-display area PA, the valley portion 120 comprising a first valley area (120 left side) and a second valley area (120 right side) (See Figure 1) facing each other; a circuit portion 170 at an outside of at least one of the first valley area (120 left side) and the second valley area (120 right side), the circuit portion 170 extending in a first direction; an external layer 129 comprising at least one groove (between 180 and 190) extending in the first direction on the circuit portion 170; a plurality of dams 190 (118/119/129) at an outside of the valley portion 120 between the first valley area (120 left side) and the second valley area (120 right side) of the valley portion 120, the plurality of dams 190 extending in a second direction crossing the first direction; and a thin film encapsulation layer 160 sealing the display area DA, the thin film encapsulation layer 160 extending to the non-display area PA (Figures 1 and 3, pages 2-4, paragraphs [0020]-[0058]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US 2018/0287093 A1) as applied to claims 1, 6-7, 10-13 and 16 above, and further in view of Kim et al. (US 2019/0237533 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Lee et al. teach all mentioned in the rejection above.
However, Lee et al. fail to teach an input sensor on the thin film encapsulation layer.
In regard to claim 14, Kim et al. teach an input sensor 415 on the thin film encapsulation layer 300 (Figure 12, page 9, paragraphs [0141]-[0147]).

In regard to claim 15, Kim et al. teach the input sensor 415 comprising a touch wiring on the non-display area PA (Figure 12, page 9, paragraphs [0141]-[0147]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 2, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-5 are objected to as being dependent upon objected claim 2.  Claims 9 is objected to as being dependent 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Gong et al. (US 2019/0207157 A1)	Jeon (US 2016/0307971 A1)
Jung (US 2020/0006697 A1)		Kim et al. (US 2017/0033312 A1)
Kim et al. (US 2017/0345881 A1)		Kim et al. (US 2018/0033830 A1)
Kim et al. (US 2019/0057632 A1)		Long et al. (US 2021/0225994 A1)
Park et al. (US 2018/0158894 A1)	Park et al. (US 2019/0237690 A1)
Park et al. (US 2020/0194534 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
February 15, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822